IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 46065 and 46066

STATE OF IDAHO,                                 )
                                                )    Filed: March 11, 2019
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
PATRICIA ANN POOL,                              )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Patricia Ann Pool pleaded guilty to felony possession of a controlled substance,
methamphetamine, Idaho Code § 37-2732(c)(1). Before the sentence hearing, Pool was charged
with a second felony possession of controlled substance, methamphetamine, I.C. § 37-
2732(c)(1). Pool pleaded guilty to the second charge of felony possession of a controlled
substance, methamphetamine. On each charge, the district court imposed a concurrent, unified
sentence of seven-years, with four years determinate, and retained jurisdiction. Pool was sent to
participate in the rider program.    After receipt of a letter from the Idaho Department of
Correction recommending relinquishment, the district court relinquished jurisdiction. Pool filed



                                                1
an Idaho Criminal Rule 35 motion, which the district court denied. Pool appeals, claiming that
the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Pool has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction and Pool’s sentence are affirmed.




                                                   2